Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 05/02/2022.
Priority
This application, Pub. No. US 2019/0339266 A1, is a § 371 National Stage of International Patent Application No. PCT/US2017/067327, filed 12/19/2017, Pub. No. WO 2018/140157, which claims priority to US provisional application No. 62/452,231, filed 01/30/2017. 
Status of Claims
Claims 1-19 are currently pending.  Claims 1-19 have been subject to restriction/election requirement mailed 03/03/2022.  Claims 4 and 19 are withdrawn from further consideration.  Claims 1-3 and 5-18 are examined.
Election/Restriction
Applicant's election of the species:
(1)	glass as an immobilized surface;
(2)	streptavidin as a coating;
(3)	Poisson and hidden Markov modeling as a statistical metric and a method of its calculation,
in the reply filed on 05/02/2022 is acknowledged.  
Applicant identified Claims 1-3 and 5-18 as reading on the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 4 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/02/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2019 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
The use of the terms BODIPY®, Texas Red®, Oregon Green®, Cy3®, Cy5®, Cy5.5® and Cy7®, IRDyes®, which are a trade name or a mark used in commerce, have been noted in this application.  See, for example, paragraphs [0052] and [0053].  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In Claims 1, 6-8 and 10-12, recitations “about” render the claims indefinite because the term “about” is inherently indefinite, and there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of pH, temperature and/or the length of incubation period is covered by the term "about."  See MPEP 2173.05(b):
“In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). In< W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).”  


Claims 2, 3, 5, 9 and 13-18 are rejected as being dependent upon Claim 1 and failed to cure the indefiniteness of Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the 
claimed invention.


Claims 1-3, 6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Williams et al., WO 2010/085548 A2, published 07/29/2010 (IDS submitted 07/12/2019).
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    526
    1009
    media_image1.png
    Greyscale



Williams et al., throughout the publication and, for example, in paragraph [0002], teach that with projected advances in technology and in protein discovery, new platforms and methodology for quantifying proteins in high-throughput, highly-multiplexed, low-cost assays are needed to benefit research in cancer and other diseases, including a database of probe interactions for proteins comprising core pathways in cancer progression.  In paragraph [0005], Williams et al. teach that the prior art is limited in that it does not enable the use of low affinity probes to identify target types in a configuration where there are fewer probe types than targets, and there is a need to complement or supplement existing proteomic tools, such as Surface Plasmon Resonance (SPR), 2-D gel electrophoresis, and mass spectrometry (MS), due to the need for enhanced throughput, sensitivity, and specificity.
Regarding Claim 1, Williams et al. teach a method for characterizing the binding characteristic of at least one protein molecule to a delectably labeled probe (characterizing at least one biomolecule in a plurality of biomolecules, comprising contacting the plurality of biomolecules with a panel of probes, wherein at least one probe has a unique label, and where each interacting protein-probe pair is detected in a train of transient interactions from which a distribution of transient binding times; paragraphs [0009], [0048]), the method comprising: a. contacting the protein molecules with a detectably labeled probe (characterizing at least one biomolecule in a plurality of biomolecules, comprising contacting the plurality of biomolecules with a panel of probes, wherein at least one probe has a unique label; paragraph [0009]) which exhibits fast-off rate binding characteristics with respect to the protein (low affinity probes can be multiplexed across several targets, and specifically, in certain instances, the probe has low-affinity and low­specificity; paragraphs [0037], [0057]; Claims 1, 24-25), to generate a transient binding interaction between the protein molecule and the probe (Low probe affinities imply rapid unbinding and the system can thus record multiple on-off (transient) events in order to estimate the distribution of transient times in reasonable assay time; paragraph [0050]); b. detecting the transient interactions by single molecule detection (detecting said transient binding interaction by single molecule detection; Claim 1) of the labeled probe at plurality of locations (For each tested probe type, a characteristic distribution of transient times, a time spectrum, is obtained from the traces of transient interactions recorded at each protein location; paragraph [0050]), wherein the transient interactions have an observed residence time of about 10 minutes to about 1 nanosecond (The observed residence times of the binding events of a probe(s) with a target will be on a time frame of about 1 nanosecond to about 10 minutes; paragraph [0033]); and c. correlating the interaction frequencies of multiple transient interactions at the plurality of locations to determine the binding characteristic of the protein molecule to the probe (comprising correlating said time 2 spectrum with a library of time spectra to characterize said at least one protein; Claim 18). 
Regarding Claim 2, Williams et al. teach the method of Claim 1, and Williams et al. further teach wherein the protein is immobilized on a surface (wherein said at least one protein of said plurality of proteins is immobilized, such as on a surface; Claims 2, 4). 
Regarding Claim 3, Williams et al. teach the method of Claim 2, and Williams et al. further teach wherein the immobilized surface is glass, quartz or plastic (plurality of proteins are immobilized on a surface selected from the group consisting of glass, quartz, and plastic; Claim 4). 
Regarding Claim 6, Williams et al. teach the method of Claim 2, and Williams et al. further teach wherein the protein is immobilized at a surface density of about 2 molecules to about 1x106 molecules per 100 µm2 (wherein said plurality of proteins are randomly immobilized at a surface density of about 2 proteins to about 1x106 proteins per 100 µm x 100 µm; Claim 6). 
Regarding Claim 8, Williams et al. teach the method of Claim 6, and Williams et al. further teach wherein the protein is immobilized at a surface density of about 2x103 molecules to about 6x104 molecules per 100 µm2 (wherein said plurality of proteins are randomly immobilized at a surface density of about 2.0x103 proteins to about 6.0x104 proteins per 100 µm x 100 µm; Claim 8).
Regarding Claim 9, Williams et al. teach the method of Claim 1, and Williams et al. further teach wherein correlating the interaction frequencies of multiple transient interactions at the plurality of locations allows separation of protein-specific signal from nonspecific noise (Probe concentrations are high enough to drive frequent binding, that is, one event per protein every few sec, but not so high that background fluorescence prevents detecting bound probes (allows separation of protein-specific signal from nonspecific noise), where a probe concentration of 1 nM corresponds to a Poisson-limited signal-to-noise ratio of SNR= 18; paragraph [0120]).
Regarding Claim 10, Williams et al. teach the method of Claim 9, and Williams et al. further teach wherein ratio of protein-specific signal interactions to nonspecific noise interactions is more than or about 2 (probes are identified by an ability to bind transiently, low affinity, to a broad selection of target proteins. low specificity, yielding a differentiated set of reproducible time spectra, where a probe concentration of 1 nM corresponds to a Poisson-limited signal to noise ratio of SNR= 18; paragraphs [0119]-[0120]). 
Regarding Claim 11, Williams et al. teach the method of Claim 10, and Williams et al. further teach wherein ratio of protein-specific signal interactions to nonspecific noise interactions is more than or about 3 (probes are identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, yielding a differentiated set of reproducible time spectra, where a probe concentration of 1 nM corresponds to a Poisson-limited signal to noise ratio of SNR= 18; paragraphs [0119]-[0120]).
Regarding Claim 12, Williams et al. teach the method of Claim 11, and Williams et al. further teach wherein ratio of protein-specific signal interactions to nonspecific noise interactions is more than or about 4 (probes are identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, yielding a differentiated set of reproducible time spectra, where a probe concentration of 1 nM corresponds to a Poisson-limited signal to noise ratio of SNR=18; paragraphs [0119]-[0120]). 
Regarding Claim 13, Williams et al. teach the method of Claim 1, and Williams et al. further teach wherein correlating the interaction frequencies of multiple transient interactions at the plurality of locations measures total number of on- and off-events at plurality of locations (The preferred embodiment utilizes single-molecule imaging methods that provide effective resolution, such as single molecule detection, where SMD enables counting individual binding pairs and correlating the counts to biological relevance as well as kinetic "on" and "off rates measured on many individual molecules simultaneously; paragraphs [0082], [0084]). 
Regarding Claim 14, Williams et al. teach the method of Claim 13, and Williams et al. further teach wherein more than 1000 transient interactions are recorded per viewing area (surfaces prepared with streptavidin or lysozyme are challenged with each probe and the surface are imaged in movies as before, where prepared and characterized dense random arrays approaching the theoretical maximum of one million proteins per 100x100 micrometer field, using probes identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, and thus, in a preferred embodiment, 1 nM probe produces 1 binding event per second at each immobilized protein, which corresponds to up to one million interactions per field; paragraphs [0118]-[0120]). 
Regarding Claim 15, Williams et al. teach the method of Claim 14, and Williams et al. further teach wherein more than 2000 transient interactions are recorded per viewing area (surfaces prepared with streptavidin or lysozyme are challenged with each probe and the surface are imaged in movies as before, where prepared and characterized dense random arrays approaching the theoretical maximum of one million proteins per 100x100 micrometer field, using probes identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, and thus, in a preferred embodiment, 1 nM probe produces 1 binding event per second at each immobilized protein, which corresponds to up to one million interactions per field; paragraphs [0118]-[0120]).
Regarding Claim 16, Williams et al. teach the method of Claim 15, and Williams et al. further teach wherein more than 4000 transient interactions are recorded per viewing area (surfaces prepared with streptavidin or lysozyme are challenged with each probe and the surface are imaged in movies as before, where prepared and characterized dense random arrays approaching the theoretical maximum of one million proteins per 100x100 micrometer field, using probes identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, and thus, in a preferred embodiment, 1 nM probe produces 1 binding event per second at each immobilized protein, which corresponds to up to one million interactions per field; paragraphs [0118]-[0120]). 
Regarding Claim 17, Williams et al. teach the method of Claim 1, and Williams et al. further teach wherein the binding characteristic comprises a statistical metric calculated from the multiple transient interactions between the probe and the protein molecules (in one embodiment, transient binding events at the surface are imaged in movies by a fluorescence microscope; each time trace is reduced to a "time spectrum," a histogram (statistical metric) of the observed residence times; paragraph [0011]; Figure 1A-D) at the plurality of locations (In one operational embodiment, proteins from a sample are randomly immobilized on a surface at resolvable surface densities of up to 800,000 protein molecules per 100 x 100 micrometer field, a panel of fluorescent probes is applied, and the surface is imaged using a total internal reflection fluorescence, microscope to record movies of individual probes binding transiently with individual immobilized proteins, and for each tested probe type, a characteristic distribution of transient times, a "time spectrum", is obtained from the traces of transient interactions recorded at each protein location; paragraph [0050]).
Regarding Claim 18, Williams et al. teach the method of Claim 17, and Williams et al. further teach wherein the statistical metric is calculated from Poisson statistics, hidden Markov modeling or an edge detection algorithm (probes are identified by an ability to bind transiently, low affinity, to a broad selection of target proteins, low specificity, yielding a differentiated set of reproducible time spectra, where a probe concentration of 1 nM corresponds to a Poisson-limited signal to noise ratio of SNR=18; paragraphs [0119]-[0120]). 
Therefore, each and every element of the claims is met by the Williams et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., WO 2010/085548 A2, published 07/29/2010 (IDS submitted 07/12/2019), in view of Endo et al., US 2007/0190579 A1, published 08/16/2007 (IDS submitted 07/12/2019).
The teachings of Williams et al. are discussed above and incorporated herein in its entirety.
Regarding Claim 7, although Williams et al. teach that the protein is immobilized at a surface density of about 2x102 molecules to about 8x105 molecules per 100 µm2 (wherein said plurality of proteins are randomly immobilized at a surface density of about 2.0x102 proteins to about 8.0x105 proteins per 100 µm x 100 µm; Claim 8), this reference does not teach the method of Claim 5, upon which Claim 7 depends.  Specifically, Williams et al. teach that the surface is coated with streptavidin and a dye, rather than the protein, is immobilized to the surface using biotin, rather than biotinylated protein (to assess immobilization, surface-attached streptavidin is tagged by exposure to biotin-tagged probes "aO" or "xO"; Table 1 ), and Williams et al. further teach immobilization of proteins on surfaces (Proteins immobilized on surfaces remain attached during the analysis).  Williams et al. do not teach biotinylated protein.
Regarding Claim 5, Endo et al. teach biotinylated protein (the biotin of the biotinylated protein is bonded to the streptavidin of the donor beads, where beads may be glass; paragraphs [0063], [0065]).
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have to have modified the method for immobilizing proteins to a surface using streptavidin, taught by Williams et al., to incorporate biotinylated protein immobilized to a surface coated in streptavidin, taught by Endo et al., because Williams et al. teach streptavidin on a glass surface, immobilization of protein, and use of biotin to recruit molecules to streptavidin, and Endo et al. teach streptavidin on a glass surface and immobilization of protein via biotin as biotinylated protein, and this combination would allow the method of Williams et al. to benefit from the recruitment ability of biotin for the streptavidin used on the surfaces described therein, an association well known in the art.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson-Buck et al., “Kinetic fingerprinting to identify and count single nucleic acids,” Nat. Biotechnol., 2015, vol. 33, pp. 730–732 (IDS submitted 07/12/2019), in view of Williams et al., WO 2010/085548 A2, published 07/29/2010 (IDS submitted 
07/12/2019).
The teachings of Williams et al. are discussed above and incorporated herein in its entirety.

Regarding the elected species (1)-(3), Johnson-Buck et al., throughout the publication and, for example, in Abstract, teach a kinetic fingerprinting approach called single-molecule recognition through equilibrium Poisson sampling (SiMREPS) for the amplification-free counting of single unlabeled miRNA molecules, which circumvents thermodynamic limits of specificity and virtually eliminates false positives.  At Fig. 1, Johnson-Buck et al. teach that the SiMREPS approach is inspired by the super-resolution imaging technique DNA-PAINT7 and exploits the direct binding of a short (9- to 10-nucleotide, nt) fluorescently labeled DNA probe to an unlabeled miRNA analyte immobilized on a glass surface (Fig. 1a) and that the equilibrium binding of the probe to the target yields a distinctive kinetic signature, or fingerprint, that can be used to achieve ultra-high discrimination against background binding (Fig. 1b,c): 

    PNG
    media_image2.png
    335
    753
    media_image2.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a kinetic fingerprinting approach SiMREPS, taught by Johnson-Buck et al., for characterizing the binding characteristic of at least one protein molecule to a detectably labeled probe.
One of ordinary skill in the art would have been motivated to have made and used a kinetic fingerprinting approach SiMREPS, taught by Johnson-Buck et al., for characterizing the binding characteristic of at least one protein molecule to a detectably labeled probe, because it would be desirable to use the advantage of a distinctive kinetic signature, or fingerprint to achieve ultra-high discrimination against background binding for quantifying proteins in high-throughput, highly-multiplexed, low-cost assays, which, as taught by Williams et al., are needed to benefit research in cancer and other diseases, including a database of probe interactions for proteins comprising core pathways in cancer progression.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a kinetic fingerprinting approach SiMREPS, taught by Johnson-Buck et al., for characterizing the binding characteristic of at least one protein molecule to a detectably labeled probe, because the method of characterizing at least one biomolecule in a plurality of biomolecules, comprising contacting the plurality of biomolecules with a panel of probes, wherein at least one probe has a unique label, and where each interacting protein-probe pair is detected in a train of transient interactions from which a distribution of transient binding times, was known in the art, as taught by Williams et al.  Moreover, as evidenced by the instant disclosure, high off-rate protein labels are known in the art as well (A Cy®5 or ATTO680-conjugated high off-rate IL-6 antibody (Clone 295.9, off-rate 0.2, Bio-Rad); see Example 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-15 of copending Application No. 17/077,643 (the ‘643 application), Pub. No. US 2021/0116369 A1, published 04/22/2021.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘323 application claims: 

    PNG
    media_image3.png
    403
    1047
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    729
    1045
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    309
    1046
    media_image5.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 31, 36-37 and 39 of copending Application No. 17/193,060 (the ‘060 application), Pub. No. US 2021/0292837 A1, published 09/23/2021.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘060 application claims methods for detecting analytes such as proteins (see Claim 36) using a technology based on the transient binding of detection probes: 

    PNG
    media_image6.png
    348
    1046
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    504
    988
    media_image7.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641